VR Capital Group Ltd. v Broadridge Fin. Solutions, Inc. (2016 NY Slip Op 06244)





VR Capital Group Ltd. v Broadridge Fin. Solutions, Inc.


2016 NY Slip Op 06244


Decided on September 29, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 29, 2016

Mazzarelli, J.P., Moskowitz, Manzanet-Daniels, Gesmer, JJ.


1169N 653259/15

[*1] VR Capital Group Ltd., Plaintiff-Appellant,
vBroadridge Financial Solutions, Inc., Defendant-Respondent.


O'Hare Parnagian LLP, New York (Robert A. O'Hare, Jr. of counsel), for appellant.
Drinker Biddle & Reath LLP, New York (Michael O. Adelman and Diego J. Rosado of counsel), for respondent.

Order, Supreme Court, New York County (Eileen Bransten, J.), entered January 29, 2016, which granted defendant's motion to compel arbitration, unanimously affirmed, with costs.
The motion court correctly found that there was a valid agreement to arbitrate and that the issue sought to be submitted to arbitration fell within the scope of the agreement's broad arbitration clause (see Edgewater Growth Capital Partners, L.P. v Greenstar N. Am. Holdings, Inc., 69 AD3d 439, 439 [1st Dept 2010]). It is for the arbitrator, and not a Court, to determine whether the parties' agreement falls within the ambit of section 5-903(2) of the General Obligations Law. Even if the agreement is subject to GOL § 5-903(2), as plaintiff contends, such would not nullify the parties' agreement to arbitrate "all disputes arising out of or relating to th[e] [a]greement," including this one.
The Decision and Order of this Court entered herein on May 17, 2016 is hereby recalled and vacated (see M-3091 decided simultaneously herewith).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: SEPTEMBER 29, 2016
CLERK